DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2, 4-8, 10-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US Pre-Grant Publication 2017/0128621).
Regarding claims 1-2, and 6, Sasaki et al. teaches a heat exchanger for an oxygenator [0053] (Fig. 3), comprising: 
a cylinder member (241); 
multiple hollow fiber membranes (i.e. forming bundle (3B)) that each have a hollow portion through which a heat medium passes (implicit in the disclosure of hollow fiber heat exchange membrane), and 
exhibiting a shape of a cylinder body as a whole shape in which the multiple hollow fiber membranes are each wound onto the cylinder member along a path which is tilted with respect to a central axis of the cylinder according to a tilt angle with respect to the central axis of the cylinder member (See Figs. 7a-b, 8) which ranges from 22° to smaller than 67° [0014], and; and 
fixing bodies (potting material) at opposing sides of the cylinder member fixing opposite ends of each of the hollow fiber membranes [0059] such that each hollow fiber membrane is fixed under tension (See at least [0145]) 
Sasaki fails to explicitly teach that wherein a constituent material of each of the hollow fiber membranes has a Young's modulus E of 2.6 GPa or smaller or 0.07 GPa or greater (as in claim 2) or that the tension stretches each hollow fiber membrane at a stretching rate between 0.5% and 3.0% or between 0.5% and 1.0% (as in claim 6).  

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to optimize both the stretching rate and the elastic modulus in order to ensure that the hollow fiber could be sufficiently tensioned without breaking while still being sufficiently flexible to wind effectively (thereby optimizing modulus), and to ensure that the tension applied is consistent, sufficient to achieve the desired packing while low enough to prevent distortion of the fibers as suggested by Sasaki.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 4, Sasaki also teaches that each hollow fiber membrane has an outer diameter of 1 mm or smaller [0058].  
Regarding claim 5, Sasaki also teaches that the fixing bodies are comprised of potting material applied over the respective ends of the hollow fiber membranes [0059].  

Regarding claims 7-8, and 14, Sasaki et al. teaches a method of manufacturing a heat exchanger (See Figs. 7a-b, 8; [0020]) including multiple hollow fiber membranes (See Fig. 1) that each have a hollow portion through which a heat medium passes, and exhibiting a shape of a cylinder body as a whole shape disposed over a cylinder member (See Figs. 3-5), the method comprising: 

wherein tilt angle with respect to the central axis of the cylinder body of each of the hollow fiber membranes ranges from 22° to smaller than 67° [0014], and 
fixing the hollow fiber membranes as opposing ends of the cylinder member to maintain the stretching of the hollow fiber membranes [0059].  
Sasaki et al. fails to teach that the stretching rate is from 0.5% to 3% (as in claim 7) or wherein the stretching rate is between 0.5% and 1.0% (as in claim 14), wherein a constituent material of each of the hollow fiber membranes has a Young's modulus E of 2.6 GPa or smaller (as in claim 7), or is 0.07 GPa or greater (as in claim 8).
Sasaki does teach that the device comprises a tensile force adjustment mechanism for controlling the tension (and thereby necessarily the elongation or stretching) [0083, 0085, 0096] in the hollow fiber. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to optimize both the stretching rate and the elastic modulus in order to ensure that the hollow fiber could be sufficiently tensioned without breaking while still being sufficiently flexible to wind effectively (thereby optimizing modulus), and to ensure that the tension applied is consistent, sufficient to achieve the desired packing while low enough to prevent distortion of the fibers as suggested by Sasaki.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 10, Sasaki also teaches that each hollow fiber membrane has an outer diameter of 1 mm or smaller [0058].  
Regarding claim 11, Sasaki teaches the method of manufacturing a heat exchanger according to Claims 7, and further teaches wherein 
in the winding step, each of the hollow fiber membranes is wound by reciprocating each of the hollow fiber membranes on an outer peripheral portion of the cylinder member in a central axis direction (See at least Fig. 8); and 
wherein in the winding step, when each of the hollow fiber membranes is reciprocating, a turned-back portion (See for example (312) in Fig. 7b) is formed by causing the hollow fiber membrane to be turned back on both one end and the other end of the cylinder member, and 
the fixing step is comprised of winding a fixing string around the central axis of the cylinder member in the vicinity of the turned-back portion in an overlapping manner [0076].  
Regarding claims 12 and 13, Sasaki teaches the method of manufacturing a heat exchanger according to Claim 11, and further teaches wherein a stepped portion having a reduced outer diameter is formed at both ends of the cylinder member; and wherein the fixing string is disposed in a manner overlapping the stepped portions at both the ends, and wherein respective grooves are formed along a circumferential direction recessed from both the ends of the cylinder member; and wherein the fixing string is disposed in a manner overlapping the grooves at both the ends (See annotated Figure below).  

    PNG
    media_image1.png
    1166
    1046
    media_image1.png
    Greyscale

Regarding claims 15, and 18, Sasaki et al. teaches a gas exchanger for an oxygenator, comprising: 
a cylinder member (241 or 245); 
multiple hollow fiber membranes (bundle 3A) that each have a hollow portion through which a gas passes (implicit in gas exchange), and 
exhibiting a shape of a cylinder body as a whole shape (Figs. 3-5) in which the multiple hollow fiber membranes are each wound onto the cylinder member along a path which is tilted with respect to 
fixing bodies (i.e. potting material [0059]) at opposing sides of the cylinder member fixing opposite ends of each of the hollow fiber membranes such that each hollow fiber membrane is fixed under tension [0085] that stretches (implicitly) each hollow fiber membrane 
Sasaki fails to teach wherein a constituent material of each of the hollow fiber membranes has a Young's modulus E between 0.07 GPa and 2.6 GPa; and that the stretching rate is between 0.5% and 3.0% (as in claim 15) or between 0.5% and 1.0% (as in claim 18).
Sasaki does teach that the device comprises a tensile force adjustment mechanism for controlling the tension (and thereby necessarily the elongation or stretching) [0083, 0085, 0096] in the hollow fiber. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to optimize both the stretching rate and the elastic modulus in order to ensure that the hollow fiber could be sufficiently tensioned without breaking while still being sufficiently flexible to wind effectively (thereby optimizing modulus), and to ensure that the tension applied is consistent, sufficient to achieve the desired packing while low enough to prevent distortion of the fibers as suggested by Sasaki.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

.  

Claims 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US Pre-Grant Publication 2017/0128621), in view of Bikson et al. (US Pre-Grant Publication 2013/0071594).
Regarding claims 3 and 9, Sasaki teaches the heat exchanger according to Claims 1 and 7, but fails to teach that the constituent material of each of the hollow fiber membranes is a polyamide-based resin material or a polyester-based resin material. Bikson teaches that both polyamide and polyester may be used as materials to form hollow fibers (See claim 2 of Bikson). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to try, selecting from the limited number of known solutions, polyamide (i.e. nylon) or polyester hollow fibers, with the reasonable expectation that either would perform as desired in a heat exchange or gas exchange application as suggested by Bikson.
Regarding claim 16, Sasaki teaches the heat exchanger according to Claim 15, and further teaches that each hollow fiber membrane has an outer diameter of 1 mm or smaller [0058], but fails to teach that the constituent material of each of the hollow fiber membranes is a polyamide-based resin material or a polyester-based resin material.  Bikson teaches that both polyamide and polyester may be used as materials to form hollow fibers (See claim 2 of Bikson). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to try, selecting from the limited number of known solutions, polyamide (i.e. nylon) or polyester hollow fibers, with the reasonable expectation that either would perform as desired in a heat exchange or gas exchange application as suggested by Bikson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781